Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00053-CV

                                      Thelma FRANCO,
                                          Appellant

                                               v.

   Roderick J. SANCHEZ, as Director of Development Services for the City of San Antonio,
   the City of San Antonio, Planned Parenthood South Texas, and Delantero Investors, LTD.,
                                          Appellees

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-00039
                       Honorable Solomon Casseb III, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are taxed against Appellant Thelma Franco.

       SIGNED March 18, 2015.


                                                _________________________________
                                                Patricia O. Alvarez, Justice